                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN ALAN GOOD,                      :
    Plaintiff                            :
                                         :              No. 1:20-cv-00446
            v.                           :
                                         :              (Judge Kane)
JOHN DOE, et al.,                        :
     Defendants                          :

                                     ORDER

      AND NOW, on this 29th day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendant Bartow’s motion for summary judgment (Doc. No. 25) is GRANTED;

      2.    The Clerk of Court is directed to enter judgment in favor of Defendant Lieutenant
            Bartow and against Plaintiff Jonathan Alan Good as to all claims asserted against
            Defendant Bartow; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
